Citation Nr: 0714688	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-20 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for a lumbar spine 
disorder.

5.  Entitlement to a compensable evaluation for hypertrophic 
tonsils.

6.  Entitlement to a compensable evaluation for a scar, 
residual from a right herniorrhaphy.

7.  Entitlement to a disability rating in excess of 10 
percent for hypertension.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2003 and February 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2006, the veteran presented testimony before the 
undersigned Veteran's Law Judge during a hearing at the RO.  
Unfortunately, the hearing tapes were unable to be 
transcribed.  As such, this matter must be remanded so that 
an additional hearing may be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a personal 
hearing before the Board to be held at the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




